         Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 1 of 29




                       COMMONWEALTH OF MASSACHUSETTS

                                                         CIVIL ACTION NO. 1-20-cv-12082-DC

____________________________________
                                              )
FELIX G. ARROYO,                              )
      Plaintiff,                              )
                                              )
               v.                             )
                                              )
CITY OF BOSTON AND                            )
MARTIN J. WALSH                               )
Mayor of Boston,                              )
      Defendants.                             )
                                              )


                    FIRST AMENDED COMPLAINT AND JURY DEMAND

       Plaintiff, Felix G. Arroyo (“Arroyo”), by and through counsel, hereby bring this First

Complaint and Jury Demand against the Defendants, City of Boston (“City”), and Martin J.

Walsh (“Mayor Walsh”), (collectively referred to as the “Defendants”), as follows:


                                            PARTIES

       1.      Plaintiff Felix G. Arroyo is an individual residing in the City of Boston,

Massachusetts.

       2.      Defendant City of Boston is a municipality in Suffolk County, Massachusetts, and

a public employer under G.L. c. 150E § 1, et seq. Its principal office is located at 1 City Hall

Plaza, Boston, Massachusetts.

       3.      Defendant Martin J. Walsh is, and was at all times relevant hereto, the Mayor of

the City of Boston and in that capacity currently acts as the appointing authority for the City of

Boston as that term is defined in M.G.L. c. 31. Mayor Walsh is sued in his individual and

official capacity as Mayor.



                                                  1
         Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 2 of 29




                                  JURISDICTION AND VENUE

       4.        On September 19, 2017, Arroyo filed a Position Statement with the Massachusetts

Commission Against Discrimination (“MCAD”) in response to the Complaint filed with the

MCAD by Hilani Morales (“Morales”), where Arroyo alleged that he was being treated unfairly

and that he was being retaliated against. His claim was within the scope of the MCAD’s

investigation.

       5.        The Plaintiff timely presented his claim in writing to Defendants through a Letter

of Presentment, dated August 15, 2019, and properly served to Mayor Walsh, the executive

officer of the City of Boston.

                                    STATEMENT OF FACTS

       6.        Arroyo had built a successful career in public service. Prior to becoming the

City’s Chief of Health and Human Services, he dedicated over a decade of his life to public

service and community organizing. He worked to help pass the Affordable Care Act as the New

England Field Director for Health Care for America Now and as an advocate for workers’ rights

as the Political Director for SEIU Local 615. He was also elected for two terms as a Boston City

Councilor.

       7.        In an article published on June 22, 2010, the Boston Globe described Arroyo as

receiving “a political education that began in grade school when his father worked at City Hall.”

The article further describes his early accomplishments as a first-term City Councilor. “Those

early civics lessons have given Arroyo the acumen to quickly establish himself as a significant

presence. Not only was he integral to the resolution of the firefighters' contract dispute, he has

been a vocal critic of a city plan to close libraries, he has promoted jobs and opportunity for




                                                  2
         Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 3 of 29




youth, and he even managed to make himself a lightning rod in the national debate over illegal

immigration.”

        8.      In 2013, both Mayor Walsh and Arroyo launched campaigns for Mayor of

Boston. Arroyo was unsuccessful in his bid for Mayor and Mayor Walsh was ultimately elected

Mayor in November 2013.

        9.      Although Arroyo had been a political rival of Mayor Walsh, he agreed to appoint

Arroyo as the cabinet-level position of Chief of Health and Human Services for the City of

Boston. Walsh stated that he was offering the position as Chief of Health and Human Services to

Arroyo for as long as he served as Mayor. Arroyo immediately accepted the offer. Arroyo

worked in that position from January 6, 2014 until he was wrongfully terminated on August 24,

2017.

        10.     Prior to Mayor Walsh’s offer of an appointment as Chief of Health and Human

Services for the City of Boston to Arroyo, the two discussed Arroyo’s background, qualification

and ambitions. Arroyo related frankly, that although he had been defeated by Mayor Walsh in

2013 election, he had the goal of becoming the Mayor of Boston and he intended to run for the

position at some point in the future.

        11.     Arroyo was Mayor Walsh’s first appointment to his Cabinet. Mayor Walsh

publicly announced Arroyo’s appointment the day before he was sworn into office. In an article

published by the Boston Globe on January 6, 2014, Mayor Walsh is quoted as saying: “Felix

brings a wealth of knowledge and City of Boston experience to my administration. Felix knows

how to bring people together and work collaboratively. He values and understands the

importance of directly addressing the needs of Boston's most vulnerable residents, and he will

have a huge impact on our city in this role."




                                                3
         Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 4 of 29




       12.     Walsh was sworn-in as the Mayor of Boston in January 6, 2014 to serve a four-

year term of office. Arroyo officially began serving in the position as the Chief of Health and

Human Services on the same day.

       13.     As Chief of Health and Human Services, Arroyo created the “Engage, Advocate,

and Serve” cabinet-wide tagline and initiatives to improve access to existing City services,

develop new policies, and to serve Boston’s most vulnerable residents. He led, created and

implemented overall organizational strategic planning. He brought together department heads

and staff on a monthly basis to have Health and Human Services Leadership Team (“HHS”)

meetings that included guest speakers and created professional development opportunities.

Arroyo collaborated with public and private partners to advance initiatives, including those that

promoted racial equity. Arroyo developed and implemented a hiring toolkit to promote and

increase diversity.

       14.     Arroyo was a dutiful employee who earned a positive reputation. On August 6,

2017, the Boston Globe published an article that reports: “Several City Hall staffers say he is a

consummate professional who respects his staff and cares deeply about the city’s most

vulnerable residents and the city workers who serve them.”

       15.     According to the City’s own response filed with the MCAD filed on October 4,

2017, it learned about allegations made against Arroyo on or about July 24 and 25, 2017, which

was the first time it had learned of any allegation of sexual harassment involving Arroyo.

       16.     Defendant, at all relevant times to these causes of action, maintained a policy

manual, “An Employee Guide to Benefits, Rights and Responsibilities,” hereinafter referred to as

the City of Boston Employee Manual, which includes a policy on the disciplinary process that




                                                 4
         Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 5 of 29




governs the discipline of employees in response to violations of work rules and regulations or

inappropriate off-duty or on-duty employee behavior. Exh. 1.

       17.        On July 27, 2017, the City placed Arroyo on administrative leave pending an

investigation into the allegations. The Mayor’s Chief of Staff, Dan Koh and Corporation

Counsel, Eugene O’Flaherty informed Arroyo that he was placed on administrative leave orally

and in writing.

       18.        On July 27, 2017, Eugene O’Flaherty told Arroyo that the allegations were

serious and that Arroyo needed to resign immediately. He told Arroyo that he should not be

thinking about keeping his job, but think about keeping himself out of jail.

       19.        Arroyo denied all allegations of misconduct, and to date, has denied all

allegations of misconduct brought forth in multiple, contradictory statements by Morales.

       20.        In the July 27, 2017 letter addressed to Arroyo and signed by Corporation

Counsel, the City stated that Arroyo had been placed on paid administrative leave “pending the

City of Boston’s investigation of a serious complaint including allegations of harassment and

retaliation.” The City did not inform Arroyo that the allegations being investigated involved

allegations of sexual harassment nor did the City provide notice of any of the specific allegations

made against him. The City denied Arroyo his right to know the allegations or of any evidence

submitted or alleged and refused to even inform him of the source of the complaint.

       21.        The July 27, 2017 letter also stated that during administrative leave, he was

“prohibited from having contact with any City employees.” This prohibition interfered with his

right to present evidence.

       22.        The July 27, 2017 letter further instructed Arroyo to “not take any action that

could be perceived as retaliatory against anyone who may have information relevant to the City




                                                   5
         Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 6 of 29




of Boston’s investigation.” The City explicitly states, “Engaging in such misconduct is

prohibited and may be grounds for immediate termination of your employment.”

        23.     The City also demanded that Arroyo refrain from publicly commenting on the

case.

        24.     On or about July 27, 2017 Arroyo and Morales were told that the investigation

would be handled by an independent investigator and not by the City of Boston Human

Resources Department. In spite of the fact that there was now an independent investigator

involved, Jennifer Wexler, a City of Boston Human Resources employee remained in

communication with Morales, encouraged Morales to speak to City employees to recruit

potential witnesses. Wexler also asked Morales to send any potential witnesses to her so that she

can speak to them prior to providing their names to the independent investigator of their

existence. In this way, the City “screened” the information provided to the independent

investigator.

        25.     At the time of the investigation Arroyo supervised seven department heads. Six

of the seven were women. The investigator did not interview any of the seven department heads.




        26.     According to the City’s response to the MCAD, “Upon receipt of the complaint, a

decision was made to use outside counsel for the investigation into Complainants allegations

against Arroyo.” According to the City, “The investigation began immediately.”

        27.     The City’s investigation was a sham from the beginning as the City of Boston

made the determination to terminate Arroyo prior to interviewing key witnesses to verify the

allegations of Morales.




                                                6
         Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 7 of 29




        28.     The City hired Attorney Kay Hodge to conduct the investigation. Arroyo had no

input in the selection of the investigator and was denied the opportunity to have an unbiased

investigation. Attorney Hodge has represented the City against workers in numerous disputes

before the Massachusetts Civil Service Commission and in the federal and state courts.

        29.     On August 1, 2017, the Boston Globe published a story about Arroyo being

placed on administrative leave based on a leak from City Hall. That alone created irreparable

harm to his reputation and professional future.

        30.     Arroyo, through counsel, repeatedly requested the details of the specific

allegations and the source of the complaint in writing, but the City refused to provide it.

Arroyo's lack of notice about the complaint and its source leaving him the inability to defend

himself and his public reputation.

        31.     Rather than receiving information from the City, the press confirmed to Arroyo

that the source of the complaint was a City employee, Hilani Morales. On or around August 7,

2017, Arroyo received a press inquiry in which he learned that the press was aware of the

specific nature and source of the complaint against Arroyo and was considering a story citing a

City employee as a source. Arroyo met all press inquiries with no comment because of the

City’s demand to refrain from public comment. Arroyo was not allowed to defend himself,

which further damaged his public reputation.

        32.     On August 8, 2017, Attorney Hodge confirmed that the investigation was

confidential, and the City would not be speaking with the press despite the fact that a City

employee had already leaked details of the investigation that the City had withheld from Arroyo,

to the press.




                                                  7
         Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 8 of 29




       33.     Attorney Hodge requested to interview Arroyo. An interview was arranged to

take place on August 16, 2017. Arroyo was never provided with a copy of the allegations

against him and therefore denied the opportunity to respond to each allegation specifically or

thoroughly prepare a defense.

       34.     On August 14, 2017, Arroyo, through counsel, requested a copy of the City of

Boston Employee Manual, the specific allegations against him and the name of any complainant,

evaluations completed by HHS Leadership Team members of him as Chief of Health and Human

Services, access to his work emails, and an affirmative answer in writing whether the City had

expressed a desire or preference to fire him prior to the completion of the independent

investigation. Despite the City’s refusal to fulfill his requests, Arroyo remained fully

cooperative.

       35.     On or around August 14, 2017, Arroyo also provided the investigator with the

names and titles of 25 relevant witnesses, most of whom were women and members of the

Health and Human Services Leadership Team who met with Arroyo on a monthly basis.

       36.     On or around August 16, 2017, Arroyo through counsel, provided Attorney

Hodge with relevant evidence, including evidence of text messages that his accuser had sent to

another City employee making contradictory and inconsistent allegations against Arroyo during

the investigation.

       37.     Arroyo provided exculpatory evidence to Attorney Hodge that wholly disproves

the differing version of allegations.

       38.     The evidence provided also demonstrated that Morales was in contact with other

City employees and was making efforts to manipulate the investigation including her desire to

garner press. The text messages included one that Morales sent on July 28, 2017, in which




                                                 8
         Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 9 of 29




Morales stated that the City’s Human Resources Department told her that they wanted Arroyo to

resign, and Morales stated: “I want the media to find out.” Again, on August 1, 2017, Morales

stated: “They want to fire Felix.”

       39.     According to the City, Morales had participated in an initial interview, but

declined Attorney Hodge’s request for a follow-up interview.

       40.     On August 16, 2017, Arroyo willingly participated in the interview with the

investigator. The interview took place in the afternoon. Arroyo denied all allegations of

misconduct.

       41.     The next morning, at 7:22 AM on August 17, 2017, Morales sent a message to the

same co-worker involved in the text exchange provided to Attorney Hodge, saying, “You broke

my heart. Goodbye.” Later, that same day, on August 17, 2017, Morales filed a MCAD

Complaint, and then shortly after, shared the Complaint with the Boston Globe, as confirmed by

the newspaper. The Boston Globe also credits her with providing them with emails she received

from Chief Dan Koh.

       42.     The evidence demonstrably shows that the City provided Morales with access to

opposing evidence and work emails, contact with City employees, and notice of the proposed

termination of Arroyo, all of which the City refused to provide to Arroyo. It also demonstrates

clear bias against Arroyo during the investigation.

       43.     The City’s posture during the investigation of Arroyo, a former and likely future

political rival, was wholly different from other similar investigations that they had undertaken in

the past. Most tellingly, in 2014, Morales had made sexual harassment allegations against

another City of Boston Department Head, Leon Graves (“Graves”). Graves was a close ally of




                                                 9
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 10 of 29




Mayor Walsh. Despite the allegations, Graves was not terminated and has been promoted since

Morales made allegations against him.

       44.     The pattern of retaliation by his accuser against Arroyo went unchecked by the

City. The damage to Arroyo was exacerbated by the dissemination of information that was

presented as a confidential investigation. This allowed further damage to Arroyo’s reputation

and political standing in the community.

       45.     On August 21, 2017, Arroyo through counsel provided Attorney Hodge with

additional evidence that was both material and probative to the investigation.

       46.     On or around August 21, 2017, Mayor Walsh told Arroyo that he did not believe

Morales’s allegations and would not fire Arroyo, but that he should consider resigning in order to

protect his career.

       47.     On August 22, 2017, the Boston Globe published a story detailing the allegations

by Morales that were contained in her MCAD complaint.

       48.     On or around August 22, 2017, after the August 22, 2017 article in the Boston

Globe was published online, the City’s Corporate Counsel, Eugene O’Flaherty called Arroyo’s

attorney and said that Arroyo could resign or be fired. He made these comments despite the

investigation not being complete or thorough because Mayor Walsh wanted Arroyo out of City

government for political reasons.

       49.     The City failed to protect the reputation of Arroyo. In the August 23, 2017 article

in the Boston Globe, Mayor Walsh is quoted as saying: “Nobody should have that feeling,

[coming into] a hostile work environment. No one should ever have that,” when asked generally

about sexual harassment. “That’s something that bothers me, particularly a woman, and I don’t

want that happening in my administration.” Further, the City’s communications chief, Laura




                                                10
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 11 of 29




Oggeri, is quoted as saying: “These allegations are intolerable and disturbing. We take the safety

and well-being of our employees very seriously and we are working to get to the bottom of this

as soon as possible."

       50.     Mayor Walsh and the City made these statements purposively before undertaking

any real investigation and fully believing the allegations had no merit. Further, by making about

a hostile work environment and safety, it created the false impression that Arroyo had created a

hostile work environment and was dangerous.

       51.     In the August 23, 2017, article in the Boston Globe, Lieutenant Detective Michael

McCarthy of the Boston Police Department and an agent of the City is quoted as saying that he:

“is attempting to contact the victim to see if she wanted to file a criminal complaint.” By making

this statement and referring to Morales as “the victim,” the City prejudged Arroyo and created

among the public the impression that Arroyo was guilty of criminal conduct. A criminal

complaint was never filed against Arroyo.

       52.     The treatment of Arroyo was wholly different because of his status of being a

potential future rival of Mayor Walsh. This is demonstrated by other prior investigations. For

example, in 2014, Morales had made sexual harassment allegations against her former

supervisor, Leon Graves (“Graves”). Graves also worked for the City of Boston, but was a close

ally of Mayor Walsh. Despite the allegations, Graves was not terminated and has been promoted

since Morales made allegations against him.

       53.     On August 23, 2017, Mayor Walsh requested again that Arroyo to resign or be

fired, despite not believing the allegations or having completed a comprehensive investigation.

       54.     On August 23, 2017, Attorney Hodge requested that Arroyo meet with her the to

conduct a follow-up interview. The nature and purpose of the interview had been described as to




                                               11
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 12 of 29




ask a few additional questions in order to conclude their investigation. Arroyo agreed to

participate in the follow-up interview. The meeting was arranged for Friday, August 25, 2017.

       55.       The City abruptly terminated Arroyo on Thursday, August 24, 2017 before he had

the opportunity to participate in the investigator’s follow-up interview and before he had an

opportunity to fully defend himself.

       56.       The investigation was used as a way for Mayor Walsh and the City to terminate

Arroyo's employment, despite the fact that they believed the allegations to be untruthful. In fact,

the City purposely failed to interview key witnesses, prior to termination Arroyo, as they knew

these witnesses would confirm the falsity of the allegations.

       57.       For example, the HHS Director of Operations was a witness to a meeting which

Morales claimed Arroyo attacked her. Bernard Killarney asked the HHS Director of Operations

to interview regarding Morales’s allegations and he agreed. When it was determined that the

HHS Director of Operations would have information supporting Morales’s allegations as being

patently false, the HHS Director of Operations was told that he would not be interviewed.

       58.       Likewise, the City, failed to interview Bernard Killarney. According to Morales,

she complained to him immediately after Arroyo choked her. Again, when the City realized his

testimony would not support Morales’s story, they failed to have the investigator speak with him.

       59.       Arroyo was never provided the opportunity to cross-examine adverse witnesses

and was not even informed of what evidence was being used against him. The City never

provided Arroyo with names of the individuals that were interviewed during the process, and

never provided him with transcripts of the interviews of witnesses conducted as a part of the

investigation.




                                                 12
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 13 of 29




       60.     Attorney Hodge neglected to interview favorable witnesses to Arroyo, including

those who could provide highly relevant information. Notably, one of the City employees that

worked closely with Arroyo had affirmatively contacted the City to provide testimony as a direct

witness to at least one of the alleged incidents, but he was never interviewed. In a column

published in the Boston Globe, Joan Vennochi described how through affidavits, city workers

stated that they never witnessed any of the inappropriate behavior described in the MCAD

complaint. She notes how a City employee “who claimed to have a direct sight line into

Arroyo’s office [at the time that he was alleged to have grabbed his accuser by the neck],

provides this account: ‘The door remained open during their meeting, . . . I watched the entire

conversation. Felix’s desk was between Felix and (the woman) the entire time. He did not move

from behind his desk and was never even within arm’s length of her. Felix never touched her.’”

Attorney Hodge never interviewed this City employee despite his affirmative request to be

interviewed and despite his material and probative testimony. She failed to interview these

people because the City only wanted to feign the appearance of an investigation in order to

eliminate Arroyo from his position and damage his future political career.

       61.     The City never provided Arroyo with written findings of fact from the

investigation. Arroyo had to request a copy of the report prepared by Attorney Hodge from the

Office of Attorney General.

       62.     In her findings, Attorney Hodge found both Arroyo and Morales credible, despite

Morales giving different versions of events and providing no evidence in support of her

statements. Attorney Hodge never informed Arroyo of the allegations against him or allowed

him to call City employees as witnesses. She allowed hearsay evidence to be used. In her

conclusions, she found that the City could be found liable if the matter went to court.




                                                13
           Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 14 of 29




       63.      The written findings made by Attorney Hodge do not consider or make reference

to exculpatory evidence provide by Arroyo. Further, it fails to consider all of the evidence

provided, including evidence of Morales’ intent was to ensure that Arroyo was fired from his

post as Chief of HHS, that his reputation be irreparably damaged, and that he be publicly

humiliated. It fails to even mention the multiple, inconsistent versions of the allegations

provided by Morales during the course of the investigation. It also fails to consider evidence of

past allegations made by Morales against other individuals or disclosure of personal information

to other members of the HHS team that challenges the credibility of her allegations, including

evidence of openly sharing with her co-workers: information about her drug use; the difficulties

she experienced in her marriage; her divorce proceedings; her complaints about her husband

missing a testicle; alleged mistreatment from her husband, her mother-in-law and her father; and,

inappropriate aspects of her sexual life with her HHS co-workers, including visits to strip clubs

and favorite sex toys.

       64.      On October 4, 2017, the City responded to Morales’s MCAD complaint and

stated that they had no evidence that Arroyo did what was alleged in the complaint. Only

months before, Mayor Walsh implied to the media that there was a “hostile environment.”

       65.      On or around November 21, 2017, Morales withdrew her MCAD complaint. In

March of 2018, Morales filed a civil complaint against Arroyo and the City, where she alleged

sexual harassment and retaliation.

       66.      At the time of his termination, Arroyo was the only Latino on the Mayor’s

Cabinet.




                                                14
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 15 of 29




        67.    In other instances where allegations of misconduct have been made against non-

Latino employees, the City protected the confidentiality of the investigation and ultimately did

not terminate employment of those employees based on the existence of allegations.

        68.    With the knowledge that the City had no evidence that Arroyo had committed any

acts of sexual harassment, as was the truth based on the City’s own statement to the MCAD,

Mayor Walsh characterized Arroyo’s termination as the “appropriate step following an

investigation ‘concerning’ complaint of sexual harassment.

        69.    In the August 25, 2017 article in the Boston Globe, Mayor Walsh, before making

the announcement of Arroyo’s dismissal is quoted as saying: "I don't think we have fundamental

issues with people [being] afraid to come forward with any type of . . . sexual harassment

[complaint].” Mayor Walsh made these statements in conjunction with the termination of

Arroyo without giving Arroyo an adequate opportunity to demonstrate that he had not committed

sexual harassment and to clear his name.

        70.    On August 25, 2017, the Boston Globe reported the Mayor Walsh said Morales’s

transfer was “for the woman’s safety.” Mayor Walsh’s statements to the press implied that

Arroyo was a dangerous person despite the fact that he had exculpatory evidence proving the

allegations were false and by the City’s own admission, had no evidence of the allegations being

true.

        71.    The City did not convey to the Boston Globe what it stated in its Position

Statement to the MCAD, that it had no evidence that Arroyo had done what was alleged by

Morales. In spite of the City having no evidence that Arroyo did what Morales alleged, the

Mayor made the following statement to media: “If your daughter worked under Felix Arroyo,




                                                15
         Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 16 of 29




you would want me to fire him too.” This furthered Mayor Walsh’s aim to destroy Arroyo’s

political aspirations.

        72.     Mayor Walsh and the City consistently told the press that Arroyo’s termination

was based on the results of the internal investigation. These statements are demonstrably false as

the decision to terminate Arroyo had been made prior to the conclusion of the investigation and

knowing there was clear evidence to the contrary of the allegations made. This evidence was

ignored by the Mayor so that he could fire Arroyo and destroy his reputation and political career.

        73.     In the August 27, 2017 article, the Boston Herald reported that Mayor Walsh

made the call to fire Arroyo based on an internal probe.

        74.     In the August 27, 2017 article, the Boston Globe reported that the City’s

communications chief said in an email statement that he was terminated from the City of Boston

“after a comprehensive internal investigation.” This statement was reported by multiple media

outlets, including U.S. News and World Report, NBC Boston, CBS Boston, NECN, WCVB,

WBUR, Boston Magazine, the Bay State Banner, and the Dorchester Reporter.

        75.     In a September 25, 2017 article published in the Boston Globe, the City’s

communications chief is quoted as saying: “Arroyo, who was an employee at will, was

terminated after a comprehensive investigation that concluded Aug. 23.” Again, it was reported

in the February 23, 2018 article in the Boston Globe that: “The city said it terminated Arroyo

after it completed its own "comprehensive internal investigation" that started July 27 and

concluded Aug. 23.” This is false. August 23, 2017 is the day that Attorney Hodge requested a

follow-up interview of Arroyo in order to conclude the investigation. Arroyo was terminated

before the follow-up interview took place.




                                                16
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 17 of 29




       76.     By falsely claiming that Arroyo’s termination was the result of a comprehensive

investigation, Mayor Walsh’s and the City’s led to further harm to his reputation by creating the

belief that the City had evidence of wrongdoing when, in fact, as the City later admitted in its

MCAD response, it had no evidence that Arroyo had done what was alleged in the MCAD

complaint.

       77.     In the August 25, 2017, article published by WBUR, Mayor Walsh is quoted as

saying: “Any time that we have any type of allegations in the city of Boston where there’s

somebody that feels threatened or concerned, we’re gonna do an investigation and we’re gonna

take the proper action and that’s what we did in this case.” The clear implication is that Mayor

Walsh and the City had evidence of wrongdoing, which is false.

       78.     Mayor Walsh and the City made the statements alleged above with knowledge of,

their falsity for the purpose of harming the pollical career of Arroyo.

       79.     At all times relevant to the making of the statements alleged above, Laura Oggeri

was an employee or agent of the City acting within the scope of her employment or agency.

       80.     As reported in the Boston Globe in its August 25, 2017 article, “The termination

derailed Arroyo’s rapid rise in city politics.” Having received a political education since he was

a child, Arroyo’s entire career and expertise has been developed in public service. The

allegations and false statements made by the City have destroyed his reputation and thus his

career, as was the intention of his accuser.

       81.     Defendants' wrongful conduct likely will prevent Arroyo from returning to public

service and destroying his dream of being elected Mayor for the City of Boston.




                                                 17
         Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 18 of 29




        82.     The adverse publicity from Defendants' false statements and otherwise wrongful

conduct has clearly had a severe impact on Arroyo's reputation and ability to pursue employment

because, among other things, Defendants have publicly charged him with sexual harassment.

        83.     Published statements demonstrate the harm caused by Mayor Walsh’s and the

City’s statements and their withholding of the truth that the City had no evidence supporting

Morales’s allegations.

        84.     In an article published in the Boston Herald on August 25, 2017, Boston City

Councilor At-Large Annissa Essaibi George is quoted as saying on Herald Radio: “I am not

privy to the findings of the investigation, but I trust that, if it lead to a termination, the findings

must have been significant.”

        85.     In the August 25, 2017 article published in the Boston Herald, a political science

professor is quoted as saying: “The only way I see this is a political loss is. . . if for some reason

these allegations don’t pan out, the rush to judgment would hurt [Walsh]. But I don’t think he

(Walsh) would do it lightly.”

        86.     In the October 11, 2017 article published in The Bay State Banner, State

Representative Holmes is quoted as saying: “The fact that he was fired while facing harassment

charges will damage his career. Even if he’s found to be innocent, his reputation is substantially

damaged.”

        87.     After his termination, Arroyo volunteered to move boxes in the office of the

Suffolk County Probate and Family Court Registry, where his father serves as the Register of

Probate. The Office of Human Resources of the Trial Court informed Register Arroyo that

Arroyo was prohibited from volunteering in the office due to the sexual harassment allegations

and resulting termination of Arroyo from the City of Boston. The Office of Human Resources of




                                                   18
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 19 of 29




the Trial Court explicitly stated since Arroyo was terminated, the City must have concluded that

the allegations against him were true.

       88.     A Google Internet search of Arroyo now produces the Defendants' various

defamatory statements, as a result of which those false statements are constantly and foreseeably

republished on a regular basis to Arroyo's personal and professional detriment. For example, a

February 26, 2020 article in the Boston Globe reported: “Her allegations upended City Hall in

the summer of 2017, and derailed Arroyo's rapid ascension through Boston politics from a city

councilor to mayoral candidate and a member of Walsh's Cabinet.” The move, the city said, was

made to "ensure Morales's safety" and to avoid any interactions between her and Arroyo. “A

spokeswoman for the mayor said his office had no comment.” Mayor Walsh and the City made

no attempt to correct the record or disclose that the City has no evidence of Arroyo committing

any of the wrongdoing that was alleged in the MCAD complaint.

       89.     As a result of being terminated, Arroyo lost, in addition to his compensation, his

health care insurance, dental care benefits, eye care benefits, and other benefits guaranteed to

him by the terms and conditions of his employment.

       90.     As a direct and proximate cause of the results of the Defendants’ conduct, Arroyo

has suffered physical, emotional, and economic injuries.

       91.     Arroyo continues to suffer the harmful reverberations of Defendants’ statements

and other wrongful conduct.

       92.     Arroyo has and will continue to suffer monetary damages as a result of the

irreparable harm to his reputation.

       93.     Defendants are responsible for the harm that Arroyo has suffered and continues to

suffer, and they must compensate him for these losses.




                                                19
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 20 of 29




       94.      On or about August 15, 2019, Plaintiff presented his claim pursuant

to G. L. c. 258, § 4, by sending a letter by certified mail, return receipt requested, to Martin J.

Walsh, Mayor of the City of Boston including a description of the claim and demand for relief

(the “Presentment Letter”).

       95.      The City of Boston did not respond to the Presentment Letter and the parties did

not otherwise reach a final settlement of this claim.

                                       CLAIMS FOR RELIEF

                      COUNT I – BREACH OF CONTRACT
        VERSUS THE CITY OF BOSTON AND WALSH ACTING IN HIS OFFICIAL
                              CAPACITY ONLY

       96.      The Plaintiff repeats and re-alleges Paragraphs “1” through “95,” inclusive, and

hereby incorporates the same by reference as if set forth fully herein.

       97.      The City of Boston Employee Manual constitutes a contract that is a limited

property right. The language contained in the City of Boston Court Employee Manual that

describes the Court's disciplinary action process was a promise to the Plaintiff regarding

any disciplinary action towards him. This process was disseminated to the Plaintiff, who

accepted these terms, which modified his at-will employment status with Defendant. As an

employee, Arroyo had every right to expect the disciplinary action process would be

implemented in the process. The failure of Defendants to implement the City of Boston Court

Employee Manual policies was a breach of contract and resulted in injury to Arroyo.

       WHEREFORE, Arroyo demands Judgment against the Defendants, Mayor Walsh acting

       in his official capacity and the City of Boston, jointly and severally, for breach of

       contract:

             A. That the Plaintiff be awarded back pay;




                                                  20
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 21 of 29




             B. That the Plaintiff be awarded compensatory damages;

             C. That the Plaintiff be awarded mental and physical pain and suffering damages;

             D. That the Plaintiff be awarded punitive damages;

             E. That the Plaintiff be awarded attorney's fees, costs of suit, and interest;

             F. And for such other relief as this Court may deem just and proper.

              COUNT II – VIOLATION OF DUE PROCESS AND 42 U.S.C. § 1983
                             VERSUS ALL DEFENDANTS

       98.      The Plaintiff repeats and re-alleges Paragraphs “1” through “97,” inclusive, and

hereby incorporates the same by reference as if set forth fully herein.

       99.      The procedures used to terminate Arroyo breached the contract of employment

that existed between Plaintiff and Defendant and violated his due process rights. Defendants

deprived Arroyo of his employment as the Chief of Health and Human Services, a

constitutionally protected property and liberty interest, under color of law, without substantive

and procedural due process of law, violating his rights under the Fifth and Fourteenth

Amendments to the United States Constitution and 42 U.S.C. § 1983.

       100.     Defendants both verbally and in writing informed Arroyo that there would be an

independent investigation into the claims, confirming that Arroyo did indeed have a due process

right and that the Defendants acknowledged that right.

       101.     Defendants repeatedly told the media that the allegations against Arroyo would be

comprehensively investigated by an independent investigator, once again acknowledging that

Arroyo had a due process right.

       102.     Defendants past practice was the acknowledge the due process rights of similarly

employees such as Leon Graves, an at-will employee who was accused of sexual harassment by

the same accuser, and continues to be employed by the City of Boston.



                                                  21
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 22 of 29




       103.    Defendants denied Arroyo a meaningful and constitutionally sufficient hearing

prior to terminating Arroyo’s employment as the Chief of Health and Human Services thereby

denying Plaintiff due process of law in violation of the Fifth and Fourteenth Amendments to the

United States Constitution and 42 U.S.C. § 1983.

       104.    Mayor Walsh limited the investigation and the made statements to the press that

were substantially different than he did in the past for similar sexual harassment allegations made

against his political allies, such as Leon Graves.

       105.    Walsh privately acknowledged to Arroyo that he believed the allegations to have

no merit, but still publicly vilified Arroyo in the media insinuating that Arroyo had committed

the sexual harassment as alleged by Morales. He ordered Arroyo’s termination, having the City

conduct only a limited investigation that purposely avoided individuals that disputed Morales’s

allegations.

       106.    Mayor Walsh did this to destroy Arroyo’s future political career. Arroyo was a

former and likely future political rival as Arroyo he had plainly indicated to Mayor Walsh his

desire to run for mayor in the future.

       107.    Other city employees, urged Arroyo to resign based on the allegations that they

knew were likely false. The Boston Corporation Counsel even suggested that the Plaintiff might

be jailed due to the allegations and he should resign in order to devote his full attention to the

allegations.

       108.    The Plaintiff was terminated, not because the City discovered Morales’s

allegations to be truthful, but rather to destroy the political career of Arroyo.

       109.    As a result of the unlawful conduct of Defendants, Arroyo suffered economic

damages, including, but not limited to, lost wages, lost fringe benefits and lost earning potential.




                                                  22
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 23 of 29




In addition to suffering economic damages, Arroyo has suffered severe physical and mental pain

and suffering and damage to his reputation as a result of the Defendants' unlawful and

discriminatory conduct.

       WHEREFORE, Arroyo demands Judgment against the Defendants, Mayor Walsh and the

       City of Boston, jointly and severally, for violations of Plaintiff Arroyo’s civil rights

       guaranteed by the Fifth and Fourteenth Amendments to the United States Constitution as

       follows:

           A. That the Plaintiff be awarded back pay;

           B. That the Plaintiff be awarded compensatory damages;

           C. That the Plaintiff be awarded mental and physical pain and suffering damages;

           D. That the Plaintiff be awarded punitive damages;

           E. That the Plaintiff be awarded attorney's fees, costs of suit, and interest;

           F. And for such other relief as this Court may deem just and proper.

                          COUNT III – DEFAMATION
               VERSUS MAYOR WALSH IN HIS INDIVIDUAL CAPACITY

       110.    The Plaintiff repeats and re-alleges Paragraphs “1” through “109,” inclusive, and

hereby incorporates the same by reference as if set forth fully herein.

       111.    As set forth in detail above, Defendant Mayor Walsh each published statement of

and concerning Arroyo that he knew to be false, or in reckless disregard of their falsity in order

to damage Arroyo’s reputation. The statements were false, defamatory, and defamatory per se.

       112.    Mayor Walsh made statements such as “[i]f your daughter worked under Felix

Arroyo, you would want me to fire him too;” “[n]obody should have that feeling, [coming into] a

hostile work environment. No one should ever have that”; and Morales was transferred for her

“safety” and that he needed to “make sure all city employees feel safe at City Hall . . . .”



                                                 23
         Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 24 of 29




         113.   Because Mayor Walsh’s comments were interspersed with comments regarding

the purported comprehensive investigation undertaken by the City and that he “was confident in

the findings. . . .” Mayor Walsh’s comments were reasonably understood as implying the

existence of undisclosed defamatory facts about Arroyo.

         114.   In doing so, Defendant Mayor Walsh held Arroyo up to public scorn and ridicule,

and destroyed his good name and reputation. Despite being an individual who takes great pride

in his professional achievements and being an advocate and leader in the fight for social justice

and promoting racial equity, the public and his current and future employers have been left with

the false understanding that Arroyo is dangerous, has been violent and sexually harassed a

co-worker.

         115.   The consequences to Arroyo have been devastating. For example, a Google

Internet search of Arroyo now produces the Defendant’s various libels and slanders, as a result of

which the Defendant’s defamatory statements are constantly and foreseeably republished on a

regular basis, all to Arroyo's personal and professional detriment.

         116.   The published statements of and concerning Arroyo were defamatory per se

because they imputed dishonorable conduct and criminal conduct to Arroyo, and because they

injured Arroyo in his trade or business.

         117.   All of the statements described above were false, malicious, and were published

with a knowing, intentional, subjective awareness of, or in reckless disregard of, their falsity.

         118.   Mayor Walsh’s statements were made in his individual capacity as they were not

made to serve the City’s interests, but rather to damage the reputation of a likely future political

rival.




                                                 24
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 25 of 29




       119.    As a result of Defendant’s wrongful conduct, Arroyo’s reputation has been

gravely damaged. His ability to obtain work in public service or politics has been obliterated.

Arroyo has suffered significant damages, including damages to his personal and professional

reputations and emotional distress and economic damages.

       WHEREFORE, Arroyo demands Judgment against the Defendant Mayor Walsh

       individually for defamation as follows:

           A. That the Plaintiff be awarded seeks compensatory damages;

           B. That the Plaintiff be awarded mental and physical pain and suffering damages;

           C. That the Plaintiff be awarded punitive damages;

           D. That the Plaintiff be awarded attorney's fees, costs of suit, and interest;

           E. And for such other relief as this Court may deem just and proper.

                         COUNT IV – WRONGFUL TERMINATION
                             VERSUS ALL DEFENDANTS

120.   The Plaintiff repeats and re-alleges Paragraphs “1” through “119,” inclusive, and hereby

   incorporates the same by reference as if set forth fully herein.

121.   The Defendants terminated the Plaintiff due to his refusal to resign and in order to harm

   his political reputation.

122.   The Plaintiff’s discharge was in violation of public policy as it came about in retaliation

   for the Plaintiff’s refusal to resign, his desire to have the City investigate the allegations, and

   to destroy the Plaintiff’s political reputation.

123.   The Plaintiff has suffered career loss, a financial loss, emotional distress, plus attorney’s

   fees, costs and interest.

       WHEREFORE, Arroyo demands Judgment against the Defendants as follows:

           A. That the Plaintiff be awarded compensatory damages;



                                                  25
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 26 of 29




           B. That the Plaintiff be awarded emotional distress damages;

           C. That the Plaintiff be awarded punitive damages;

           D. That the Plaintiff be awarded attorney’s fees, costs of suit, and interest;

           E. And for such other relief as this Court may deem just and proper.

         COUNT V – NEGLIGENT INFLICTION OF EMOTIONAL DISTRESS
                        VERSUS ALL DEFENDANTS

       124.    The Plaintiff repeats and re-alleges Paragraphs “1” through “123,” inclusive, and

hereby incorporates the same by reference as if set forth fully herein.

       125.    As alleged above, Defendants Mayor Walsh and the City of Boston made

defamatory statements about Arroyo with, at the very least, negligent disregard as to the falsity

of those statements.

       126.    As a direct and proximate result of Defendants' wrongful conduct, Arroyo has

suffered severe emotional distress resulting in the physical manifestation of that emotional

distress by objective symptomology and other damages. These include, headaches, stomach

aches and Arroyo now suffers from depression. Arroyo treats for his depression with a

psychiatrist and has been prescribed medication.

       127.    A reasonable person would have suffered emotional distress under the

circumstances to which Arroyo was exposed.

       WHEREFORE, Arroyo demands Judgment against the Defendants as follows:

           A. That the Plaintiff be awarded compensatory damages;

           B. That the Plaintiff be awarded emotional distress damages;

           C. That the Plaintiff be awarded punitive damages;

           D. That the Plaintiff be awarded attorney’s fees, costs of suit, and interest;

           E. And for such other relief as this Court may deem just and proper.



                                                 26
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 27 of 29




          COUNT VI – MASS CIVIL RIGHTS ACT, CH. 12, SEC. 11H AND 11I
                         VERSUS ALL DEFENDANTS

       128.    The Plaintiff repeats and re-alleges Paragraphs “1” through “127,” inclusive, and

hereby incorporates the same by reference as if set forth fully herein.

       129.    The named defendants, acting under color of law and otherwise, have attempted

to interfere by threats, intimidation or coercion, with the exercise or enjoyment of Plaintiff’s

rights secured by the constitution or laws of the United States, or of rights secured by the

constitution or laws of the Commonwealth. These rights include the Plaintiff’s right to be

employed, the Plaintiff’s right to not be forced to resign from his job, and the Plaintiff’s right to

defend himself against allegations brought by Morales.

       130.    The Defendants interfered with the Plaintiff’s rights via multiple actions,

including but not limited to, threatening the Plaintiff stating his political career would be harmed

unless he complied with their requests, telling the Plaintiff that he might go to jail due to the

allegations and therefore he needed to resign, and not allowing the Plaintiff to fully participate in

the investigation into Morales’s allegations.

       WHEREFORE, Arroyo demands Judgment against the Defendants as follows:

           A. That the Plaintiff be awarded compensatory damages;

           B. That the Plaintiff be awarded emotional distress damages;

           C. That the Plaintiff be awarded punitive damages;

           D. That the Plaintiff be awarded attorney’s fees, costs of suit, and interest;

           E. And for such other relief as this Court may deem just and proper.



   COUNT VII – BREACH OF COVENANT OF GOOD FAITH AND FAIR DEALING
      VERSUS THE CITY OF BOSTON AND WALSH ACTING IN HIS OFFICIAL
                            CAPACITY ONLY



                                                  27
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 28 of 29




       131.     The Plaintiff repeats and re-alleges Paragraphs “1” through “130,” inclusive, and

hereby incorporates the same by reference as if set forth fully herein.

       132.    The contract between Plaintiff and the City of Boston included an implied

covenant of good faith and fair dealing.

       133.    The covenant of good faith and fair dealing required Mayor Walsh and the City of

Boston to refrain from engaging in conduct that would destroy or injure Plaintiff's right to

receive the benefits of his contract.

       134.    Defendants deprived Plaintiff of the benefits of his contract and breached the

implied covenant of good faith and fair dealing through its unlawful conduct described herein.

       135.    The City of Boston failed to follow its disciplinary procedure and failed to fully

investigate the allegations against Arroyo.

       136.    The Plaintiff’s termination was against public policy as it sought to punish Arroyo

for not resigning his position with the City and his refusal to admit to acts that he did not do.

The Plaintiff had the right to defend himself and the right to not admit to things that he did not

do.

       137.    As a direct and proximate result of the City's breaches of its contract with

Plaintiff, Plaintiff suffered injury, harm and damages as described in Count I.

       WHEREFORE, Arroyo demands Judgment against the Defendants as follows:

           A. That the Plaintiff be awarded compensatory damages;

           B. That the Plaintiff be awarded attorney’s fees, costs of suit, and interest;

           C. And for such other relief as this Court may deem just and proper.



        PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE



                                                 28
        Case 1:20-cv-12082-DJC Document 21 Filed 02/23/21 Page 29 of 29




                                            Respectfully Submitted,

                                            Felix G. Arroyo, Plaintiff

                                            By his Attorney,



                                            /s/ David Summer
                                            David B. Summer, Esq.
                                            BBO# 634514
                                            100 State Street, Suite 900
                                            Boston, MA 02109
                                            Tel: 617-695-0050
                                            Fax: 617-695-0055
                                            david@summerlaw.com


Dated: January 8, 2021


                                 CERTIFICATE OF SERVICE

I certify that I served the within document upon Defendants’ counsel this 23rd day of February
2021, via this Court’s CM/ECF filing system.

                                     /s/ David Summer
                                     David B. Summer




                                               29
